Case 3:19-cv-00851-BJB-CHL Document 62 Filed 03/01/21 Page 1 of 1 PageID #: 1448




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION
                          CIVIL ACTION NO. 3:19-CV-00851-BJB-CHL


 CHELSEY NELSON PHOTOGRAPHY LLC , et al.,                                            Plaintiffs,

 v.

 LOUISVILLE/JEFFERSON COUNTY METRO GOVERNMENT, et al.,                             Defendants.

                                              ORDER

           The undersigned held a telephonic status conference in this matter on February 23, 2021.

 Participating were the following:

           FOR PLAINTIFFS:              Bryan Neihart, Jonathan A. Scruggs

           FOR DEFENDANTS:              Casey L. Hinkle, Jason D. Fowler, John F. Carroll

           COURT REPORTER:              Dena Legg

           The Court discussed with the Parties several discovery disputes concerning Plaintiff’s

 requests for production and interrogatories. Based on the discussion during the call, the Court

 instructed the Parties to continue working with one another to resolve the disputes and granted

 leave for the Parties to proceed to motions practice to address any remaining issues.


           Accordingly,

           IT IS HEREBY ORDERED that any discovery motions addressing the disputes discussed

 above shall be filed on or before March 5, 2021. Any responses shall be filed on or before

 March 12, 2021. No replies shall be permitted.




      March 1, 2021




      1:00
